My only reason for adding anything is the statement in the opinion that in cases in this category there can be no question of credibility of witnesses. The reason that statement is made is, as I understand it, that as the jury does not have the opportunity of seeing the witnesses, it can have no basis upon which to test the credibility of the witnesses. With that view, I am not in accord. There *Page 244 
are many tests of credibility other than the appearance of the witnesses before the trier of the facts. These tests appear in the written testimony upon which the case is tried. The jury has the right and owes the duty to search out these tests and apply them to the testimony in reaching a conclusion as to the weight to be given, and this court has a right to disturb the jury's finding only when it is manifestly against the weight of the evidence.
I concur in the reversal of the judgment for the reasons stated in the opinion of the court.